—Appeal, by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered June 25, 1997, convicting him of manslaughter in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the hear*719ing court properly denied his motion to suppress his written statement (see, People v Rodney, 85 NY2d 289; People v Tarsia, 50 NY2d 1; People v Anderson, 42 NY2d 35).
The defendant’s remaining contentions are either without merit or do not warrant reversal (see, People v Crimmins, 36 NY2d 230). Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.